DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the Amendment filed on 01/28/2022.  In the instant Amendment: Claims 1-4, 6-8, 11-14 and 16-18 have been amended. Claims 1-4, 6-8, 10-14, 16-18 and 20 have been examined and are pending.  This Action is made FINAL. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/18/2021, 01/20/2022, 03/01/2022 and 04/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Objection
Claims 2-4 have the phrase “wherein taking the remedial action further includes generating an alert that alert indicates…” (emphasis added). It appears that the second instance of the word “alert” is redundant. Correction is requested. 
Response to Arguments
Rejection under 35 U.S.C. 101 has been withdrawn in light of the claim amendment. 
Applicants’ arguments with respect to amended claims 1 and 11 have been considered but are moot in view of the new ground(s) of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 11-14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dezent et al. (“Dezent,” US 20180375887, filed June 26, 2018) in view of C et al. (“C,” US 20170289184, published Oct. 5, 2017). 
Regarding claim 1, Dezent discloses a method, comprising: 
capturing, by an event capture engine configured to listen for communications, IoT events associated with a first IoT device and a first IoT application (Dezent FIGs 1-2, [0035], [0116]. The Sensor Unit 221 monitors and collects the following data for each of the endpoints identified as managed IoT devices, and/or for each data connection: … (b) 5-tuple of the connections (e.g., source IP address, source port, destination IP address, destination port, protocol being used); … (d) upstream volume of traffic; (e) downstream volume of traffic; (f) upstream packet count; (g) downstream packet count. In some embodiments , the baseline behavior determination unit is to generate said RBCCB profile which indicates that each upstream cellular transmission , that is typically performed by each member of said particular IoT group , is performed by a particular application running on each member of said particular IoT group ; wherein the outlier detector comprises an application abnormality detector , ( i ) to determine that said particular IoT device sends at least one upstream cellular transmission via another application running on said particular IoT device , and ( ii ) to determine that said particular IoT device is malfunctioning or compromised.), 
at least in part by analyzing at least one packet associated with a first communication that involves the first IoT device (Dezent  ¶ [0087]. The IoT grouping unit may [ ] measure or count bytes or packets or data - items that are sent by and / or received from an IoT device.); 
generating IoT signal features from the IoT events, at least some the IoT signal features being associated with activities of the first IoT device and the first IoT application (Dezent FIGs 1-2, [0116]. In some embodiments , the baseline behavior determination unit is to generate said RBCCB profile which indicates that each upstream cellular transmission , that is typically performed by each member of said particular IoT group , is performed by a particular application running on each member of said particular IoT group ; wherein the outlier detector comprises an application abnormality detector , ( i ) to determine that said particular IoT device sends at least one upstream cellular transmission via another application running on said particular IoT device , and ( ii ) to determine that said particular IoT device is malfunctioning or compromised.), wherein the IoT signal features include: a start time value, and end time value, an interval value, and an interval fluctuation (Dezent [0035], [0114]. The Sensor Unit 221 monitors and collects the following data for each of the endpoints identified as managed IoT devices … : ( a ) timestamp of start… The data is periodically collected ( e . g . , at pre - defined time intervals ) by a Data Collector unit 211 ( e . g . , via C1 interface ) , and is stored in a repository therein. In some embodiments, the baseline behavior determination unit is to generate said RBCCB profile which indicates that each upstream cellular transmission , that is typically performed by each member of said particular IoT group , has a total time - duration of between M1 to M2 seconds , wherein M1 and M2 are pre - defined threshold values ; wherein the outlier detector comprises a time - duration abnormality detector , ( i ) to determine that said particular IoT device sends at least one upstream cellular transmission that has a total time - duration which is not between M1 to M2 seconds.); 
extracting background event context from the IoT events (Dezent FIGs 1-2, [0035]. The Sensor Unit 221 monitors and collects the following data for each of the endpoints identified as managed IoT devices , and / or for each data connection : ( a ) timestamp of start ; ( b ) 5 - tuple of the connections ( e . g . , source IP address , source port , destination IP address , destination port , protocol being used ) ; ( c ) Identified protocols ; ( d ) upstream volume of traffic ; ( e ) downstream volume of traffic ; ( f ) upstream packet count ; ( g ) downstream packet count . The data is periodically collected ( e . g . , at pre - defined time intervals ) by a Data Collector unit 211 ( e . g . , via C1 interface ) , and is stored in a repository therein. [See Specification at par. [0063] for “background event context.”] ); 
generating a set of periodic activity instance descriptors based on the IoT signal features and the background event context (Dezent FIGs 1-2, [0091]. In some embodiments, the IoT grouping unit is to group said multiple IoT devices into said particular IoT group, based on at least detection of a particular repeating pattern of outgoing and incoming cellular communication operations that each one of said IoT devices performs repeatedly over a pre - defined time period.), 
wherein the set of periodic activity instance descriptors comprises data structures that describe an activity of the first IoT device using the start time, end time, interval value and interval fluctuation (Dezent [0035], [0114]. The Sensor Unit 221 monitors and collects the following data for each of the endpoints identified as managed IoT devices … : ( a ) timestamp of start… The data is periodically collected ( e . g . , at pre - defined time intervals ) by a Data Collector unit 211 ( e . g . , via C1 interface ) , and is stored in a repository therein. In some embodiments, the baseline behavior determination unit is to generate said RBCCB profile which indicates that each upstream cellular transmission , that is typically performed by each member of said particular IoT group , has a total time - duration of between M1 to M2 seconds , wherein M1 and M2 are pre - defined threshold values ; wherein the outlier detector comprises a time - duration abnormality detector , ( i ) to determine that said particular IoT device sends at least one upstream cellular transmission that has a total time - duration which is not between M1 to M2 seconds.); 
identifying a respective different first and second periodic activity of the first IoT device based on the periodic activity instance descriptors and external context (Dezent FIGs 1-2, [0081]. [The system can] dynamically generated data that indicates that said multiple devices exhibit same communication pattern over a particular time period; a baseline behavior determination unit 327, to determine a Regular Baseline Cellular Communication Behavior ( RBCCB ) profile that characterizes the cellular communications that are outgoing from and incoming to each member of said particular IoT group; an outlier detector 307, to subsequently detect that a particular IoT device of said particular IoT group , exhibits cellular traffic characteristics that are abnormal relative to the RBCCB profile that was characterized for said particular IoT group. [Note that RBCCB profile may include number of bytes over a period; expected IP addresses of IoT communication; number of expected cellular transmissions or connection request for a period. See, e.g., pars. [0108], [0112], [0114].]); 
determining that an expected periodicity of at least one of the first and second periodic activities of the first IoT device is analogous, at least in part comparing an observed interval to a period activity instance descriptor included in the set of periodic activity instance descriptors (Dezent FIGs 1-2, [0081]. [The system can] dynamically generated data that indicates that said multiple devices exhibit same communication pattern over a particular time period ; a baseline behavior determination unit 327 , to determine a Regular Baseline Cellular Communication Behavior ( RBCCB ) profile that characterizes the cellular communications that are outgoing from and incoming to each member of said particular IoT group; an outlier detector 307 , to subsequently detect that a particular IoT device of said particular IoT group , exhibits cellular traffic characteristics that are abnormal relative to the RBCCB profile that was characterized for said particular IoT group. [Note that RBCCB profile may include number of bytes over a period; expected IP addresses of IoT communication; number of expected cellular transmissions or connection request for a period. See, e.g., pars. [0108], [0112], [0114].]); 
taking a remedial action in response to detecting anomaly, including by enforcing a policy against he first device (Dezent [0074]. [A]n enforcement and quarantine unit 330 determines that a smoke detector, that typically communicates only at 3:00 AM for up to 20 seconds by sending a fixed-size message of 640 bytes to a destination IP address that corresponds to “Smoke-Detectors-Company.com”, exhibits abnormal behavior, such as, it sends every four hours a varying-size message of between 47 kilobytes to 58 kilobytes to a destination IP address that corresponds to “Hackerz-Unite-Server.com”. Similarly, the enforcement and quarantine unit 330 may put “Hackerz-Unite-Server.com” and/or its corresponding IP address(es) into a blacklist of destinations and senders that the smoke detector is unauthorized to communicate with. Then, full blocking, or partial blocking or selective blocking, of traffic to or from the compromised or malfunctioning IoT device, is applied.).
Dezent does not explicitly disclose: and wherein the IoT signal features are usable as a signature of the first IoT device and the first IoT application. 
However C, in an analogous art, discloses a method, comprising the step of wherein the IoT signal features are usable as a signature of the first IoT device and the first IoT application (C [0020], [0081].  In an example, an anomaly detection engine observes interaction patterns of various local IoT edge devices, and uses machine learning at the cloud to generate a normal interaction “fingerprint” or “signature.” The local gateway can then use this fingerprint to detect anomalies and take remedial actions. Statistical summary 440, time series classifier 460, and frequency classifier 470 may all be part of DIS signature 480. DIS signature 480 may also include any other information that is deemed useful to a particular embodiment, such as device metadata, hardware signatures, encryption or decryption keys, information about protocols, information about the expected size, format, and content of interactions, unit conversions. ). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of C with the teachings of Dezent to include the steps of: wherein the IoT signal features are usable as a signature of the first IoT device and the first IoT application, to provide users with a means for generating a fingerprint or signature profile for normal or abnormal IoT behaviors.  (See C [0021]). 
Regarding claim 2, Dezent and C disclose the method of claim 1. Dezent further discloses wherein taking the remedial action further includes generating an alert indicates that a periodicity of a detected activity of the first IoT device cannot be matched to an expected periodicity (Dezent [0056], [0114]. A Notifications Generator unit 308 may generate a notification or alarm or alert , that said particular IoT device is malfunctioning or is compromised , based on said dissimilar network traffic characteristics that are exhibited by said particular IoT device . In some embodiments, the baseline behavior determination unit is to generate said RBCCB profile which indicates that each upstream cellular transmission , that is typically performed by each member of said particular IoT group , has a total time - duration of between M1 to M2 seconds , wherein M1 and M2 are pre - defined threshold values ; wherein the outlier detector comprises a time - duration abnormality detector, ( i ) to determine that said particular IoT device sends at least one upstream cellular transmission that has a total time - duration which is not between M1 to M2 seconds, and ( ii ) to determine that said particular IoT device is malfunctioning or compromised.). 
Regarding claim 3, Dezent and C disclose the method of claim 1. Dezent further discloses wherein taking the remedial action further includes generating an alert that indicates a periodicity of a detected activity of the first IoT device matches an expected periodicity of a periodic activity known to be malicious (Dezent [0056], [0081]. A Notifications Generator unit 308 may generate a notification or alarm or alert , that said particular IoT device is malfunctioning or is compromised , based on said dissimilar network traffic characteristics that are exhibited by said particular IoT device. [The system can] dynamically generated data that indicates that said multiple devices exhibit same communication pattern over a particular time period ; a baseline behavior determination unit 327 , to determine a Regular Baseline Cellular Communication Behavior ( RBCCB ) profile that characterizes the cellular communications that are outgoing from and incoming to each member of said particular IoT group; an outlier detector 307 , to subsequently detect that a particular IoT device of said particular IoT group , exhibits cellular traffic characteristics that are abnormal relative to the RBCCB profile that was characterized for said particular IoT group.). 
Regarding claim 4, Dezent and C disclose the method of claim 1. Dezent further discloses wherein taking the remedial action further includes generating an alert that indicates an expected periodic activity of the first IoT device fails to occur (Dezent [0056], [0114]. A Notifications Generator unit 308 may generate a notification or alarm or alert , that said particular IoT device is malfunctioning or is compromised , based on said dissimilar network traffic characteristics that are exhibited by said particular IoT device. In some embodiments, the baseline behavior determination unit is to generate said RBCCB profile which indicates that each upstream cellular transmission , that is typically performed by each member of said particular IoT group , has a total time - duration of between M1 to M2 seconds , wherein M1 and M2 are pre - defined threshold values ; wherein the outlier detector comprises a time - duration abnormality detector, ( i ) to determine that said particular IoT device sends at least one upstream cellular transmission that has a total time - duration which is not between M1 to M2 seconds, and ( ii ) to determine that said particular IoT device is malfunctioning or compromised.).  
Regarding claim 10, Dezent and C disclose the method of claim 1. Dezent further discloses wherein the periodic activity instance descriptors include one or more of an activity ID, a periodic activity ID, multi-dimensional consolidated feature values, feature value ranges, device ID, application ID, user ID, sampling intervals, feature class, feature group, feature priorities, algorithm used to classify activity, timestamp, interval value, and interval fluctuation value (Dezent [0063], [0093]. In some embodiments , the analyzer and clustering unit may comprise or may utilize a K - means Clustering Module 309 , which performs K - means clustering ( or other type of clustering ) of data - points representing commence ment time - stamps of upstream data transmissions by each one of said IoT devices that belong to said particular type of IoT device ; such that the outlier detector detects that a particular IoT device exhibits commencement time - stamps of upstream data transmissions that are dissimilar relative to said cluster representing commencement time - stamps of upstream data transmissions by each one of said IoT devices of said particular type of IoT devices. In some embodiments , the baseline behavior deter mination unit is to generate said RBCCB profile [ ] by performing analysis of both ( i ) cellular traffic data of each one of said multiple IoT devices , and ( ii ) meta - data about cellular communications of each one of said multiple IoT devices ; wherein said analysis determines : ( A ) a maximum volume of outgoing cellular traffic that is outgoing from a member of said particular IoT group within a pre - defined time - period ; and ( B ) a minimum volume of outgoing cellular traffic that is outgoing from a member of said particular IoT group within a pre - defined time – period.). 
Regarding claim 11, claim 11 corresponds to system corresponding to the method of claim 1. Claim 11 is similar in scope to claim 1 and is therefore rejected under similar rationale. 
Regarding claim 12, claim 12 corresponds to system corresponding to the method of claim 2. Claim 12 is similar in scope to claim 2 and is therefore rejected under similar rationale. 
Regarding claim 13, claim 13 corresponds to system corresponding to the method of claim 3. Claim 13 is similar in scope to claim 3 and is therefore rejected under similar rationale. 
Regarding claim 14, claim 14 corresponds to system corresponding to the method of claim 4. Claim 14 is similar in scope to claim 4 and is therefore rejected under similar rationale.
Regarding claim 20, claim 20 corresponds to system corresponding to the method of claim 10. Claim 20 is similar in scope to claim 10 and is therefore rejected under similar rationale.
Claims 6-8, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dezent et al. (“Dezent,” US 20180375887, filed June 26, 2018) in view of C et al. (“C,” US 20170289184, published Oct. 5, 2017) and Canzanese Jr. et al. (“Canzanese,” US 20150295945, published Oct. 15, 2015). 
Regarding claim 6, Dezent and C disclose the method of claim 1. Dezent and C does not explicitly disclose: wherein the expected periodicity is determined using a Fourier transform algorithm, a p-score based algorithm, or an exponential distribution algorithm. 
However, in an analogous art, Canzanese discloses wherein the expected periodicity is determined using a Fourier transform algorithm, a p-score based algorithm, or an exponential distribution algorithm (Canzanese FIG.3,  [0101], [0197]. Before the malware infection occurs, the cumulative LLR Values periodically spike above Zero and are frequently reset to Zero when the LLR becomes negative. At t=840 seconds, the malware is executed and the system is infected. After that time, an increase in the LLR g, 'Pis noted. Once it crosses the detection threshold hº’, the local detector 40 reports the decision that malware has been detected. Rather, it is likely due to the performance monitor features being better described by the models used at the local detectors: The raw performance monitor data are approximately normally distributed, while the raw system call data are more closely approximated by an exponential distribution.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Canzanese with the teachings of Dezent and C to include the step of: wherein the expected periodicity is determined using a Fourier transform algorithm, a p-score based algorithm, or an exponential distribution algorithm, to provide users with a means for using exponential distribution for determining abnormal or potential malicious network behavior. (See Canzanese [0197]). 
Regarding claim 7, Dezent and C disclose the method of claim 1. Canzanese further discloses wherein the expected periodicity is determined using time series correlation (Canzanese [0175]. To describe the operation of the local detectors, consider a single feature output by the feature extractor. The data at the j” feature is considered to be a time series of measurement S: where the superscript indicates which feature the sensor data came from. Next, the infection time t is defined as the time the host begins executing malware. The distribution oft is not known a priori, nor is t guaranteed to be finite (a host may never be infected with malware). Given t, one can separate the feature data into two separate time series … The data Y clecara can be approximately described as realizations of a independent, identically distributed (i.i.d.) random variable (RV) with a normal probability distribution function (PDF).). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Canzanese with the teachings of Dezent and C to include the step of: wherein the expected periodicities are determined using time series correlation, to provide users with a means for using a time-series measurement for generating the normal distribution PDF’s for analyzing malicious or abnormal behavior. (See Canzanese [0175]). 
Regarding claim 8, Dezent and C disclose the method of claim 1. Canzanese further discloses wherein the set of periodic activity instance descriptors are generated using normalization techniques (Canzanese [0162]. The performance monitors report system-wide CPU, disk, network, and memory usages statistics, and application-specific statistics. To ensure that the relative scales of the statistics do not bias the detection system, normalization is used to scale the data from each sensor to be Zero mean, unit variance.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Canzanese with the teachings of Dezent and C to include the step of: wherein the set of periodic activity instance descriptors are generated using normalization techniques, to provide users with a means for using normalization for generating relevant statistical distribution and analyzing abnormal behavior. (See Canzanese [0162]). 
Regarding claim 16, claim 16 corresponds to system corresponding to the method of claim 6. Claim 16 is similar in scope to claim 6 and is therefore rejected under similar rationale.
Regarding claim 17, claim 17 corresponds to system corresponding to the method of claim 7. Claim 17 is similar in scope to claim 7 and is therefore rejected under similar rationale.
Regarding claim 18, claim 18 corresponds to system corresponding to the method of claim 8. Claim 18 is similar in scope to claim 8 and is therefore rejected under similar rationale.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961.  The examiner can normally be reached on Monday to Friday, 9 AM - 6  PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/EDWARD LONG/
Examiner, Art Unit 2439


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439